Citation Nr: 0701503	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  02-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed upper 
back disorder.  

3.  Entitlement to service connection for a claimed bilateral 
hearing loss.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the RO that denied service connection for upper and lower 
back disorders and hearing loss.  

In July 2003, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A copy of the 
hearing transcript has been associated with the claims file.  

In June 2005, the Board remanded the veteran's claims to the 
RO for additional development.  

In an August 2005 letter to the RO, the veteran raised the 
issue of an increased (compensable) evaluation for service-
connected kidney stones.  As this issue has not been 
certified for appellate review, it is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a chronic 
lower or upper back condition in service or for many years 
thereafter.  

2.  The currently demonstrated lower back sprain residuals 
and the lumbar spine degenerative joint and disc changes are 
not shown to be due to any event or incident of the veteran's 
period of active service.  

3.  The currently demonstrated upper back sprain residuals, 
chronic mechanical and myofascial pain in the neck and 
cervical spine sprain and fracture residuals are shown to be 
due to injuries sustained by the veteran many years after his 
period of active service.  

4.  The veteran currently is not shown to have a hearing 
disability in either ear for VA compensation purposes.  



CONCLUSIONS OF LAW

1.  The veteran's lower back disability including that 
manifested by lumbar spine degenerative joint and disc 
changes is not due to disease or injury that was incurred in 
or aggravated by service, nor may arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

2.  The veteran's upper back disability including any 
manifested by upper back sprain residuals, chronic mechanical 
and myofascial pain in the neck or cervical spine sprain and 
fracture residuals is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  The veteran's claim of service connection for a bilateral 
hearing loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107
(West 2002 & Supp. 2006); 38 C.F.R. § 3.385 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he has lower and upper 
back disorder and hearing loss as a result of handling and 
firing 155 self-propelled Howitzers while assigned to Field 
Artillery during military service.  (Parenthetically, the 
Board notes that the service personnel records reflect that 
the veteran was assigned to Howitzer Battery 1st Squadron 
11th Armored Cavalry).  


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In letters, dated in November 2001 and July 2005, VA informed 
the veteran of the criteria that he needed to demonstrate in 
order to prevail on his service connection claims.  He was 
asked to submit or identify evidence relevant to his claims, 
including clinical evidence from a doctor (private or VA) 
reflecting that his current low and upper back disorders and 
hearing loss were related to service.  

The veteran was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  He was also informed that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  

Thus, the discussion contained in the November 2001 and July 
2005 letters furnished the appellant notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the appellant provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his service connection claims.  

Although the RO's July 2005 letter informing the veteran of 
the notice required by VCAA was not provided until after the 
RO adjudicated his claims in January 2002, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled in November 2001.  Pelegrini v. Prinicpi, 18 Vet. 
App. 112, 122 (2004). 

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since, however, the claims are being 
denied, no effective date or rating is being set, and the 
lack of notice as to these element is no prejudicial.  

Regarding VA's duty to assist the appellant with his service 
connection claims, service medical records, relevant post-
service VA and private examination and clinical treatment 
reports, and statements and hearing testimony of the veteran 
have been associated with the claims file.  

While the veteran has related that he had sought treatment at 
a VA facility in Chicago, Illinois in the 1970's, it did not 
involve any treatment for his back (see, July 2003 hearing 
transcript (T.) at page (pg.) 8, reflecting statement of the 
veteran regarding post-service treatment for his back).  

In addition, pursuant to the July 2003 hearing, the RO sent 
the veteran letter, along with VA Form, 21-4142, 
Authorization and Consent to Release Information to VA, and 
requested that he provided the address for Dr. J. H. of the 
Dieringer Clinic, Dieringer, Washington.  Although the 
veteran returned the requested form, it did not contain the 
address of Dr. J. H.  
In addition, pursuant to the Board's June 2005 remand 
directives, the veteran was examined by VA for the purpose of 
determining the etiology of any currently present lower and 
upper back disorders and hearing loss, to include if they had 
their onset during military service.  VA spine and 
audiological examinations were performed in June 2006.  

The Board notes that the veteran reported having applied for 
Social Security Administration (SSA) disability benefits on 
two separate occasions due to back and neck pain (see, 
January 2004 report, prepare by S. K., M. D.)  Neither the 
veteran nor his representative, however, has suggested that 
any records from SSA are germane to the instant claim or 
requested that VA obtain any records from SSA.  

There is no indication that records from the SSA would be 
relevant to the issue on appeal (i.e., they would contain a 
medical opinion establishing a relationship between the 
veteran's claimed disorder and his military service).  In 
addition, a June 2006 VA examination report reflects that the 
veteran was employed at Federal Express fifteen hours a week 
as a package handler with no restrictions on his activity.  

The veteran has not reported that any other pertinent 
evidence might be available to support the instant claim.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, 
the Board finds that VA has completed its duties under VCAA 
and all applicable law, regulations and VA procedural 
guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126.  


II.  Laws and Regulations

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for chronic 
disabilities, such as arthritis and sensorineural hearing 
loss, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  


III.  Analysis

Low and Upper Back Disorders

The service medical records show that, upon entrance into 
service in March 1971, the veteran's spine was found to have 
been "normal" (see, March 1971 enlistment examination 
report).  

In May 1971, the veteran was seen for a stiff neck; he was 
unable to touch his chin to his chest.  He denied having had 
any trauma.  An impression of muscle strain was entered.  The 
veteran was given medication and a heating pad.  

In early July 1972, the veteran sought treatment on two 
occasions for pain in the lumbar region of the back.  An 
impression of possible muscle strain was entered.  He was 
given Robaxin, and was instructed to apply heat and to 
exercise daily.  

The November 1972 service separation examination report 
reflects that the veteran's back was found to have been 
"normal."  

The post-service VA and private treatment reports, dating 
from March 1991 to June 2006, reflect that the veteran was 
involved in several post-service accidents that involved his 
upper and lower back.  

In this regard, private treatment records, dated in the mid-
1990's, reflect that the veteran suffered from upper shoulder 
and neck pain as a result of whiplash from a motorvehicle 
accident.  He also sustained an upper back sprain and back 
pain from lifting and working on a forklift, (see, treatment 
reports, dated from March to November 1991, respectively, 
prepared by Mark A. Lucianna, M.D., P. S.).  

An April 2003 private magnetic resonance imaging scan (MRI) 
of the lumbar spine revealed degenerative joint and disc 
changes and disc bulges from L2-L5, a right lateral disc 
bulge with right foramen narrowing and moderate canal 
stenosis at L3-4 and L4 right anterolateral superior edema.  
There was no evidence of grossly herniated nucleus pulposes.  
When seen in a private clinic a few days after the MRI of his 
lumbar spine, the veteran was diagnosed as having lumbar 
intervertebral disk.   

A January 2004, prepared by S. K., M.D., reflects that the 
veteran reported having been unable to return to any gainful 
employment because of chronic neck, back and left leg pain 
for the previous three years; the veteran gave a history of a 
post-service work-related neck-and-back-sprain injury in 
1994.  

The veteran indicated that, for the previous two years, he 
had been pursing a claim for disability benefits from SSA.  
After a physical evaluation of the veteran, Dr. S. K. entered 
the following impressions:  (1) Chronic neck and back pain 
syndrome of three years duration in absence of any specific 
injury and for which he had pursuing disability benefits from 
SSA, which had been denied on two occasions; (2) Chronic 
mechanical and myofascial pain in the neck and back in 
background of the chronic multi-level mild to moderate 
degenerative disc disease in the lumbar spine, as noted on an 
April 2003 MRI; and (3) Significant element of subjective 
symptom magnification, dependence on narcotic medications, 
and disability syndrome as demonstrated by his pursuit of 
disability benefits from SSA, which had been denied on two 
previous occasions.  

A June 2005 report, submitted by Cascade Valley Hospital, 
reflects that the veteran sustained a C6 fracture after he 
was involved in a motor vehicle accident in that month.  

In June 2006, and pursuant to the Board's June 2005 remand 
directives, the veteran was examined by VA.  A review of that 
examination report reflects that the VA examiner reported 
having reviewed the entire claims file prior to the 
examination.  A history with respect to the veteran's back 
was noted and is consistent with that previously reported in 
the preceding paragraphs.  

After an evaluation of the veteran's back, the VA examiner 
entered a diagnosis of thoracic lumbosacral spine strain with 
degenerative arthritis of the lumbar spine, with facet 
articulations and disk space narrowing at fifth lumbar, first 
sacral.  

The VA examiner opined, after a review of the entire chart, 
that the veteran's current thoracic and lumbar spine-related 
complaints were not service related.  The VA examiner 
bolstered his opinion by stating that it was based on a 
thorough and complete review of the veteran's chart and his 
experience as an orthopedic surgeon in terms of the overall 
natural history of lumbar disk disease and degenerative 
arthritis and the lack of the veteran's request for service 
connection for back [disability] in 1982.  

The VA examiner also stated that despite the veteran's 
"difficulties," he had continued to work at "FEDEX" 
without any problems.  After the VA examiner reported the 
veteran's post-service back injuries--work-related and 
motorvehicle accidents in 1990 and 1994, respectively--he 
opined that they could have certainly been the cause of the 
"ongoing symptoms" and that this was supported by 
documentation.  

As discussed, there is evidence of current low and upper back 
disability.  The first element of service connection is thus 
satisfied.  In addition, the service medical records reflect 
that the veteran received treatment for muscle strain of the 
back and neck during service.  Thus, the second element of an 
in-service injury is satisfied.  

There is, however, no competent evidence of a link between 
the currently demonstrated low and upper back disability and 
any event or incident of the veteran's period of active 
service.  

The only competent medical opinion of record is that of a VA 
examiner in June 2006, who did not link the veteran's current 
thoracic and lower back disorders to the subjective complains 
and clinical findings contained in the service medical 
records.  

The medical evidence also shows that the veteran developed 
current upper back and cervical spine conditions following 
injuries suffered many years after service.  Thus, service 
connection on a direct incurrence basis must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection is also not warranted for upper and lower 
back disorders on a presumptive basis.  There is no evidence 
of arthritis of the lower or upper back in service or 
manifested to a degree of at least 10 percent within the year 
immediately following the veteran's discharge from service in 
December 1972.  

Thus, the Board cannot entertain a grant of service 
connection for arthritis for either the lower or upper back 
on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for lower and upper back disorders.  Since the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims are 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


Bilateral Hearing Loss

The veteran contends, in essence, that he currently has 
hearing loss for VA compensation purposes as a result of 
handling and firing 155 self-propelled Howitzers while 
assigned to Field Artillery during active military service.  
(Parenthetically, the Board notes that service personnel 
records reflect that the veteran was assigned to Howitzer 
Battery 1st Squadron 11th Armored Cavalry).  The veteran, 
however, has not maintained that his exposure to excessive 
artillery noise was under combat conditions.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b)
(West 2002 & Supp. 2006) are not applicable to his claim.  

Having reviewed the complete record, the Board finds that the 
evidence establishes that the veteran does not have a 
bilateral hearing loss disability as defined by 38 C.F.R. § 
3.385.  

In reaching this conclusion, the Board notes that the veteran 
underwent a routine audiometric test at enlistment into 
service to determine if he had sustained any hearing loss due 
to noise exposure.  

However, the results of this evaluation did not reveal that 
the veteran had auditory threshold of greater than 40 
decibels in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz in either ear, or an auditory threshold greater 
than 26 in any three of those frequencies in either ear.  In 
October 1972, he complained of losing his hearing over the 
previous three months, but an audioglogical evaluation was 
not done at service discharge in November 1972.  

In addition, the Board finds the most probative post-service 
evidence of record to be the report of a VA audiological 
evaluation conducted in June 2006.  In this report, it was 
noted that the veteran did not have an auditory threshold of 
greater than 40 decibels in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz in either ear, or an auditory 
threshold greater than 26 in any three of those frequencies 
in either ear.  In addition, speech discrimination was found 
to be 96 percent in both ears.  

The Board has considered the private treatment records 
received in support of the veteran's claim.  However, these 
records do not contain auditory threshold findings that could 
serve to establish the presence of a hearing loss disability 
in either ear for VA compensation purposes.  

Hence, the Board finds that the veteran's claim must be 
denied as a matter of law.  



ORDER

Service connection for a lower back disorder is denied.  

Service connection for an upper back disorder is denied.  

The claim of service connection for a bilateral hearing loss 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


